USCA4 Appeal: 21-1268         Doc: 36         Filed: 07/25/2022   Pg: 1 of 3




                                                UNPUBLISHED

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                  No. 21-1268


        SKILLETS, LLC, individually and on behalf of all others similarly situated, doing
        business as Skillets Restaurant; GOOD BREAKFAST, LLC, d/b/a Skillets
        Restaurant; SKILLETS HOLDINGS, LLC,

                                Plaintiffs - Appellants,

                        v.

        COLONY INSURANCE COMPANY,

                                Defendant - Appellee.

        --------------------------------

        RESTAURANT LAW CENTER; VIRGINIA RESTAURANT, LODGING &
        TRAVEL ASSOCIATION,

                                Amici Supporting Appellants,

        AMERICAN PROPERTY CASUALTY INSURANCE ASSOCIATION;
        NATIONAL ASSOCIATION OF MUTUAL INSURANCE COMPANIES,

                                Amici Supporting Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:20-cv-00678-HEH)


        Submitted: July 21, 2022                                           Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.
USCA4 Appeal: 21-1268      Doc: 36         Filed: 07/25/2022    Pg: 2 of 3




        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Lisa Sarah Brook, Edward Kyle McNew, MICHIEHAMLETT PLLC,
        Charlottesville, Virginia; Adam J. Levitt, Kenneth Abbarno, DICELLO LEVITT
        GUTZLER LLC, Chicago, Illinois; Timothy W. Burns, Brian P. Cawley, BURNS
        BOWEN BAIR LLP, Madison, Wisconsin; W. Mark Lanier, THE LANIER LAW FIRM,
        P.C., Houston, Texas, for Appellants. William F. Stewart, STEWART SMITH, West
        Conshohocken, Pennsylvania; Gary W. Berdeen, STEWART SMITH, Midlothian,
        Virginia, for Appellee Colony Insurance Company. Angelo I. Amador, RESTAURANT
        LAW CENTER, Washington, D.C.; John H. Mathias Jr., David M. Kroeger, Gabriel K.
        Gillett, Michael F. Linden, JENNER & BLOCK LLP, Chicago, Illinois, for Amici The
        Restaurant Law Center and Virginia Restaurant, Lodging & Travel Association. George
        E. Reede, Jr., ZELLE LLP, Washington, D.C.; Wystan M. Ackerman, ROBINSON &
        COLE LLP, Hartford, Connecticut; Laura A. Foggan, CROWELL & MORING LLP,
        Washington, D.C., for Amici American Property Casualty Insurance Association and
        National Association of Mutual Insurance Companies.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-1268      Doc: 36         Filed: 07/25/2022     Pg: 3 of 3




        PER CURIAM:

               Plaintiffs, Skillets, LLC, Good Breakfast, LLC, and Skillets Holdings, LLC, which

        are corporate operators of several Florida restaurants, appeal the district court’s order

        granting Colony Insurance Company’s (“Colony”) motion to dismiss Plaintiffs’ complaint

        for declaratory judgment and breach of contract. Plaintiffs’ claims stemmed from Colony’s

        denial of insurance benefits that Plaintiffs assert Colony owed them to cover business

        losses sustained during the COVID-19 pandemic. We have reviewed the record and find

        no reversible error. Accordingly, we affirm the district court’s order. See Skillets, LLC v.

        Colony Ins. Co., No. 3:20-cv-00678-HEH (E.D. Va. Mar. 10, 2021); see also SA Palm

        Beach, LLC v. Certain Underwriters at Lloyd’s London, 32 F.4th 1347, 1359 (11th Cir.

        2022) (agreeing that “the majority position [regarding physical alteration] is legally sound

        under Florida law”).     We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       AFFIRMED




                                                     3